                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MALINDA S. BULLOCK,

                   Plaintiff,
                                                    Case No. 19-cv-1420-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s complaint indicates

that she is not employed, not married, and she has no dependents she is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists no wages or

salary, she does list income from babysitting of “maybe $800” in the last 12

months. Id. at 2. The plaintiff lists no expenses, id. at 2-3, she owns no home,


                                         1
car, or other property of value, and she has $11 in cash on hand or in a

checking/savings account, id. at 3-4. The plaintiff states that she has student

loans “worth around $5,100” which are “deferred right now.” Id. at 4. The

plaintiff also attached a separate page indicating “how [she] live[s]:”

      My financial situation:
      * Living with Parents (Rent Free)
      * Medical Assistance for Insurance
      * Food Share (My[]self)
      * Until around the Spring 2019 occasionally babysat for a friend.
        (No longer watching child).
      * Small toiletries and things parents help me get when I need them.
      * Anything else I need I just go without

Id. at 5. The plaintiff has demonstrated that she cannot pay the $350 filing fee

and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that she was denied Social Security

benefits for lack of disability, that the plaintiff is disabled, and that the

conclusions and findings of fact of the defendant when denying benefits are not

supported by substantial evidence and are contrary to federal law and
                                          2
regulations. Dkt. No. 1 at 1-2. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 30th day of September, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
